RECOMMENDED FOR FULL-TEXT PUBLICATION
                            Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                   File Name: 18a0144p.06

                  UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT



 JOHN B. WOODS, M.D.; TOM MCDONALD, M.D.,             ┐
                                     Petitioners,     │
                                                      │
                                                      │
       v.                                             │
                                                       >      No. 17-6264
                                                      │
 UNITED       STATES      DRUG      ENFORCEMENT       │
 ADMINISTRATION; JEFFERSON B. SESSIONS, III,          │
 Attorney General; UNITED STATES DEPARTMENT OF        │
 JUSTICE;    ROBERT    W.    PATTERSON,   Acting      │
 Administrator   of    the    Drug   Enforcement      │
 Administration,                                      │
                                     Respondents.     │
                                                      ┘

                       Appeal from the United States District Court
                     for the Western District of Tennessee at Jackson.
                 No. 1:16-cv-01289—S. Thomas Anderson, District Judge.

                            Decided and Filed: July 18, 2018

            Before: BATCHELDER, KETHLEDGE, and WHITE, Circuit Judges.

                                   _________________

                                       COUNSEL

ON PETITIONERS’ BRIEF, MOTION TO DISMISS, AND RESPONSE IN
OPPOSITION TO RESPONDENTS’ MOTION TO SEAL: Dale Conder, Jr., RAINEY,
KIZER, REVIERE & BELL, PLC, Jackson, Tennessee, for Petitioners. ON RESPONDENTS’
BRIEF, MOTION TO SEAL, AND REPLY TO PETITIONERS’ RESPONSE IN
OPPOSITION: James M. Waldrop, UNITED STATES ATTORNEY’S OFFICE, Memphis,
Tennessee, for Respondents.
 No. 17-6264                               Woods v. DEA                                    Page 2


                                      _________________

                                              ORDER
                                      _________________

       KETHLEDGE, Circuit Judge. The parties have settled this case. The petitioners now
move to dismiss their petition for review, and the government moves to seal the settlement
agreement. We grant the petitioners’ motion and deny the government’s.

       The petitioners, Tom McDonald and John Woods, are doctors who handle and prescribe
controlled substances, i.e., painkillers. The DEA bars hospitals from hiring, as an employee with
“access to controlled substances,” any doctor who “for cause” has surrendered his registration to
handle those substances. 21 C.F.R. § 1301.76(a). In 2016, the DEA enforced this regulation
against McDonald and Woods, who had voluntarily surrendered their registrations while in
addiction treatment, but who have regained full registrations with the DEA since. Thus, they
could not work for their hospital until it obtained waivers for them from the DEA.

       McDonald and Woods thereafter sued to enjoin the DEA from enforcing the regulation
against them in the future, arguing that it no longer applied to them once their DEA registrations
were restored. The government eventually agreed with them and the parties settled the case.
The settlement agreement provides, among other things, that “[t]he DEA no longer interprets
21 C.F.R. § 1301.76(a) as requiring . . . potential employers of doctors with unrestricted DEA
registrations to seek waivers.”

       McDonald and Woods attached a copy of this agreement to their motion to dismiss the
petition for review. The government in turn moved to keep the agreement under seal. We apply
“a strong presumption in favor of openness as to court records.” Shane Grp., Inc. v. Blue Cross
Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir. 2016) (internal quotation marks omitted). The
party seeking to seal a record document therefore must “analyze in detail” why the information
in that document should stay secret. Id.

       The government does not even attempt to do that here. Rather than identify information
too sensitive to remain public, the government argues that the agreement does not need to remain
so—specifically because it binds only the parties and no rule required the parties to file it. That
 No. 17-6264                              Woods v. DEA                                    Page 3


argument gets exactly backwards our operative presumption, which is that “[t]he public has a
strong interest in obtaining the information contained in the court record.” Id. That interest is
particularly strong where the information pertains to an agency’s interpretation of a regulation.
Other doctors would no doubt be interested to know that the DEA does not plan to treat them like
it treated McDonald and Woods.

       The government also suggests—in a reply—that the parties agreed not to file the
settlement agreement. That purported agreement appears nowhere in the settlement itself. And
at any rate the settlement is already part of the public record; any agreement would not overcome
the public’s strong interest in access to court records, especially when they concern how the
government enforces its regulations. Cf. id. at 306 (requiring specific reasons to seal a document
“even if neither party objects to the motion to seal”).

       To its credit, the government acknowledges the “vital public interest in open judicial
proceedings.” 28 C.F.R. § 50.9. Its current motion does not. The petitioners’ motion to dismiss
is granted, and the government’s motion to seal is denied.